83412: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28925: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83412


Short Caption:MUELLER VS. HINDS  C/W 84077Court:Supreme Court


Consolidated:83412*, 84077Related Case(s):84077


Lower Court Case(s):Clark Co. - Eighth Judicial District - D571065Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantCraig A. MuellerMichael J. Mcavoyamaya
							(McAvoy Amaya & Revero, Attorneys)
						Timothy E. Revero
							(McAvoy Amaya & Revero, Attorneys)
						


RespondentCristina A. HindsLorien K. Cole
							(Willick Law Group)
						Marshal S. Willick
							(Willick Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/24/2021Filing FeeFiling Fee due for Appeal. (SC)


08/24/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


08/24/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-24668




08/25/2021Filing FeeE-Payment $250.00 from Michael J. Mcavoyamaya. (SC)


08/25/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-24798




08/30/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-25217




08/30/2021Docketing StatementFiled Appellant's Docketing Statement Civil. (SC)21-25271




09/15/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: All of May. To Court Reporter: Unknown. (REJECTED PER NOTICE FILED ON 9/15/21) (SC)


09/15/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-26750




09/15/2021MotionFiled Appellant's  Motion to Extend Time to File Request for Transcripts. (SC)21-26771




09/20/2021Notice of Appeal DocumentsFiled Addendum to NOA Packet Submitted 08/18/2021 (SEALED). (SC)


09/21/2021Order/ProceduralFiled Order Regarding Motion. Appellant shall have 14 days from the date of this order to file a transcript request form or a certificate of no transcript request. Appellant may also provide this court with a certified copy of the sound recording as part of the appendix. (SC).21-27286




09/28/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-27946




10/06/2021Order/ProceduralFiled Order Amending Briefing Schedule. Appellant shall have 40 days from the date of this order to file and serve the fast track statement and appendix.  Thereafter, briefing shall proceed in accordance with the provisions in NRAP 3E(d). (SC)21-28716




11/15/2021Fast Track BriefFiled Appellant's Fast Track Statement. (SC)21-32803




11/15/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vols. 1-3. (REJECTED PER NOTICE ISSUED ON 11/16/21) (SC)


11/16/2021Notice/OutgoingIssued Notice of Rejection of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-32830




11/17/2021Notice/IncomingFiled Respondent's Notice of Child Custody. (SC)21-33063




11/17/2021Notice/IncomingFiled Appellant's Notice in Response. (SC)21-33071




11/19/2021Order/ProceduralFiled Order. The parties have informed this court that, in fact, they are only litigating financial issues and the appeal does not involve child custody. Because the fast track statement and appendix have already been filed, and because there is a challenge to the original divorce decree, which does involve custody, the parties are directed to continue with briefing in accordance with NRAP 3E. Respondent shall have 21 days from the date of this order to file and serve the fast track response. (SC)21-33401




11/29/2021AppendixFiled Appellant's Appendix to Fast Track. Vol. 1 Part 1. (SC)21-34006




11/29/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vol.1 Part 1. (SC)21-34007




11/29/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vol.2. Part 1. (SC)21-34008




11/29/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vol.2 Part. 2 (SC)21-34009




11/29/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3. (SC)21-34010




12/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's fast track response due: December 17, 2021. (SC)21-34970




12/17/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 1. (SC)21-36110




12/17/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 2. (SC)21-36112




12/17/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 3. (SC)21-36113




12/17/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 4. (SC)21-36115




12/17/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 5. (SC)21-36114




12/17/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 6. (SC)21-36116




12/17/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 7. (SC)21-36118




12/17/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 8. (SC)21-36117




12/17/2021Fast Track BriefFiled Respondent's Fast Track Response. (SC)21-36119




01/21/2022MotionFiled Appellant's Motion for Leave to Remove Case From Child Custody Fast Track Program. (SC)22-02213




01/21/2022MotionFiled Respondent's Non-Opposition to Consolidation; Opposition to Further Briefing of First Appeal. (SC)22-02261




01/24/2022MotionFiled Appellant's Reply In Support of Motion for Leave to Remove from Fast Track Program and Consolidate. (SC)22-02363




01/28/2022Order/ProceduralFiled Order.  The motion to remove the appeal in Docket No. 83412 from the fast track is granted. Appellant shall have 45 days from the date of this order to file and serve an opening brief that complies with NRAP 28(a) and NRAP 32.  Appellant need not file a new appendix or supplemental request for transcripts unless deemed necessary.  Because the appeal in Docket No. 84077 has been referred to this court's settlement program, Mueller's request to consolidate these appeals is denied without prejudice.  Nos. 83412/84077.  (SC)22-03000




02/02/2022MotionFiled Appellant's Motion to Consolidate Related Appeals.  Case No. 83412 and 84077. (SC)22-03467




02/09/2022MotionFiled Respondent's Non-Opposition to Motion to Consolidate With Related Appeal and Request for Briefing Schedule. (SC)22-04468




02/16/2022Order/ProceduralFiled Order Consolidating Appeals.  These appeals shall be consolidated for all appellate purposes. Appellant shall have until March 14, 2022, to file and serve a combined opening brief that addresses all issues.  Nos. 83412/84077.  (SC)22-05178




02/24/2022Order/ProceduralFiled Order Amending Briefing Schedule.  These appeals shall proceed on a parallel briefing schedule.  Each appellant shall have until March 14, 2022, to file and serve an opening brief.  fn1[Appellant in 83412 has filed an appendix in that appeal.  If deemed necessary, within the same time period, appellant may file a supplemental appendix.  Within the same time period, appellant in 84077 shall file an appendix containing any necessary documents not already included in the appendix filed in 83412.]  Nos. 83412/84077.  (SC)22-06094




03/14/2022BriefFiled Appellant's Opening Brief (84077). Nos. 83412/84077 (SC)22-08075




03/14/2022AppendixFiled Supplemental Appendix - Volume IX (84077). Nos. 83412/84077(SC)22-08078




03/14/2022BriefFiled Appellant's Opening Brief. (83412) Nos. 83412/84077. (SC)22-08087




03/14/2022AppendixFiled Appellant's Supplemental Appendix. (83412) Nos. 83412/84077. (REJECTED PER NOTICE ISSUED ON 3/15/22) (SC)


03/14/2022AppendixFiled Appellant's Certificate of Service Hearing Videos. (83412) Nos. 83412/84077. (SC)22-08092




03/15/2022Notice/OutgoingIssued Notice of Rejection of Deficient Appendix. Corrected appendix due: 5 days. (SC)22-08116




03/15/2022AppendixFiled Appellant's Supplemental Appendix. (83412) Nos. 83412/84077. (SC)22-08220




04/04/2022BriefFiled Respondent's Answering Brief. (83412) Nos. 83412/84077. (SC)22-10421




04/12/2022BriefFiled Respondent's Answering Brief (84077). Nos. 83412/84077 (REJECTED PER NOTICE ISSUED 4/12/22) (SC)


04/12/2022Notice/OutgoingIssued Notice of Rejection of Filed Document (Answering Brief - 84077). Nos. 83412/84077 (SC)22-11566




04/12/2022BriefFiled Respondent's Answering Brief (84077). Nos. 83412/84077 (SC)22-11588




05/04/2022BriefFiled Appellant's Reply Brief (83412) Nos. 83412/84077. (SC)22-14163




05/05/2022BriefFiled Respondent's Reply Brief. (84077) Nos. 83412/84077 (SC)22-14446




05/06/2022Case Status UpdateBriefing Completed/To Screening. Nos. 83412/84077 (SC)


09/15/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding.  "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order."   fn7[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  Nos. 83412/84077.  (SC)22-28925




09/19/2022MotionFiled Respondent's Motion to Publish as an Opinion the Order Affirming in Part, Reversing in Part and Remanding Filed September 15, 2022.  Nos. 83412/84077. (SC)Y22-29269





Combined Case View